— In an action to recover damages for personal injuries, etc., the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Dutchess County (Beisner, J;), entered July 1, 1987, as granted the motion of the defendant Superior Spring and Manufacturing Company, *518Inc., for summary judgment dismissing her complaint as against it.
Ordered that the order is affirmed, with costs.
To successfully defeat a motion for summary judgment, the opposing party must show through evidentiary proof that a question of fact is present requiring denial of the motion (see, CPLR 3212 [b]; Bytner v Capital Newspaper, 112 AD2d 666, 668). The plaintiff offered an affidavit by an expert in opposition which contained only generalized, conclusory and speculative assertions insufficient to comply with this requirement. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.